Citation Nr: 1619632	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-41 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral ingrown toenails.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a skin disorder, to include pseudofolliculitis barbae.

8.  Entitlement to service connection for bursitis of the right shoulder.

9.  Entitlement to service connection for a right ankle disorder.

10.  Entitlement to service connection for a left ankle disorder.

11.  Entitlement to service connection for a right knee disorder.

12.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 2000 to August 2007.  In an October 2008 administrative decision, it was determined that basic eligibility exists on the period of service from September 11, 2000 to May 15, 2005.  The discharge for the period of service from May 16, 2005 to August 24, 2007 was determined to be under dishonorable conditions.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO in Winston-Salem, North Carolina, and a January 2010 rating decision of the RO in Baltimore, Maryland.

The Veteran testified from Washington, DC, at a February 2016 Central Office hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

Per a March 2015 Report of General Information, the Veteran requested an increase in the ratings for the service-connected frostbite of the hands and feet.  It does not appear that action was taken on this request.  As the issues of increased disability ratings for frostbite of the bilateral hands and feet has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for bilateral hearing loss, a skin disorder, ingrown toenails, and disorders of the neck, back, knees, ankles, and right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At a February 2016 Board Central Office hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the issue of entitlement to service connection for a heart disorder.

2.  The Veteran has a current disability of bilateral tinnitus.

3.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

4.  The Veteran's tinnitus is etiologically related to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for a heart disorder.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for Heart Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At a February 2016 Board Central Office hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal on the issue of entitlement to service connection for a heart disorder.  

As the Veteran has withdrawn the appeal regarding the issue of entitlement to service connection for a heart disorder, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for a heart disorder, and the issue will be dismissed.


Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for tinnitus and remands the remaining issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

When there is evidence of acoustic trauma with sensorineural (nerve) damage, tinnitus is considered a "chronic disease."  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  As the instant decision grants service connection for bilateral tinnitus on a direct basis, no further discussion of entitlement to service connection on a presumptive basis is necessary.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced that exposure to acoustic trauma during active service resulted in bilateral tinnitus.  He contends that such acoustic trauma included exposure to loud weapon and artillery fire.

At the outset, the Board finds that the Veteran has a current bilateral tinnitus disability.  The report from a June 2009 VA audiometric examination and various VA treatment records reflects a diagnosis of bilateral tinnitus.  Additionally, the Veteran is competent to state that he now has tinnitus.  See Charles v. Principi, 
16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  The DD Form 214, along with testimony at the February 2016 Central Office hearing, reflects that the Veteran was a field artillery cannoneer during active service.  At the February 2016 Central Office hearing, the Veteran credibly testified to being exposed to loud noises in service, including heavy machine gun and artillery fire.  Excessive noise exposure is consistent with the circumstances, conditions, and hardships of artillery duty.  Based on this evidence, the Board finds that in-service acoustic trauma is established.

Finally, the Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed tinnitus is related to active service.  Service treatment records are absent for any complaint, diagnosis, and/or treatment of tinnitus during service.  An undated service treatment record reflects that the Veteran was informed of the requirement to wear hearing protection when exposed to hazardous noise levels; however, the record also indicates that the Veteran was not issued ear plugs at that time.  Further, service treatment records reflect that the Veteran's audiometric readings underwent an upward shift during service.

The Veteran received a VA audiometric examination in June 2009.  Under history, the Veteran discussed the in-service noise exposure and denied any post-service occupational or recreational noise exposure.  Onset of tinnitus was noted as during service.  Under diagnosis, the etiology of the tinnitus was listed as "unknown."  In a subsequent September 2009 addendum opinion, the VA examiner again assessed the etiology of the tinnitus to be "unknown," and suggested that further development of the issue was necessary.  As the Board grants service connection for tinnitus in the instant decision, such further development is not necessary.

In a September 2010 Notice of Disagreement (NOD), the Veteran advanced having recurring tinnitus that began in service and has continued since service separation.  At the February 2016 Central Office hearing, the Veteran credibly testified to firing artillery weapons using "charged super-eight powder" that resulted in such loud explosions that it would shake the entire body.  The Veteran testified to having ringing in the ears after the firing of the artillery guns.   

The Veteran was exposed to loud artillery and heavy machine gun noises in service.  The lay and medical evidence shows that the Veteran now has bilateral tinnitus.  The lay evidence demonstrates that the tinnitus originated during active service and has continued to the present.  The Veteran's statements regarding onset and continuance of tinnitus symptoms are competent, credible and probative.  Resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus began during active service, that is, was directly "incurred in" active service.  For these reasons, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because the criteria for direct service connection for tinnitus have been met, and the Board is granting service connection under this theory, all other theories of service connection are rendered moot.  38 U.S.C.A. § 7104 (West 2014) (Board decides actual questions of law and fact).  The Board recognizes that under the specific facts of this Veteran's case, where the evidence shows the onset of tinnitus in service and continuously since service, that same evidence would also support a grant of presumptive service connection based on "continuous" post-service symptoms of tinnitus (38 C.F.R. § 3.303(b)) or on the basis of tinnitus manifesting to a compensable degree within one year of service separation (38 C.F.R. §§ 3.307, 3.309, 4.87, Diagnostic Code 6260).


ORDER

The appeal for service connection for a heart disorder is dismissed.

Service connection for bilateral tinnitus is granted.


REMAND

VA Examinations

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2015).  The Veteran received a VA audiometric examination in June 2009.  At that time, the Veteran was found not to have a hearing loss disability for VA compensation purposes.  Having considered the Veteran's February 2016 testimony and the other evidence of record, the Board finds the evidence is sufficient to warrant remand for a new VA audiometric examination to evaluate whether the Veteran's hearing has worsened to the point that it now constitutes a disability under 38 C.F.R. § 3.385.

As to the remaining issues on appeal, the Board notes that the issues were denied, in part, due to the Veteran's failure to appear for scheduled VA examinations concerning each of these issues.  Per the Veteran's March 2009 NOD, September 2010 substantive appeal via VA Form 9, and February 2016 testimony, the Veteran has advanced not receiving notice of these examinations and has repeatedly asked that they be rescheduled.  The Board notes that during the appeal period the Veteran submitted a number of change of address forms; therefore, it is possible that the relevant examination notices were sent to the wrong address.  Further, the Board notes that the Veteran has attended previous VA examinations.  As such, the Board finds remand to reschedule these examinations warranted.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from April 2013.

Accordingly, the issues of service connection for bilateral hearing loss, a skin disorder, ingrown toenails, and disorders of the neck, back, knees, ankles, and right shoulder are REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's hearing loss, skin, toenail, and orthopedic disabilities (neck, back, knees, ankles, and right shoulder), not already of record, for the period from April 2013.

2.  Schedule the appropriate VA examination(s).  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner(s) should provide the following opinions:


Hearing Loss

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed hearing loss had its onset during a period of active service, including as due to the Veteran's in-service exposure to loud artillery noises?  

Ingrown Toenails

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed ingrown toenails and/or other toenail disorders had their onset during a period of active service, including as related to the in-service toenail treatment and removal?

Skin Disorder

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed skin disorder had its onset during a period of active service, including as related to the in-service pseudofolliculitis barbae and rash treatment?

Low Back

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed low back disorder had its onset during a period of active service, including as related to the in-service treatment for back pain?


Neck

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed neck/cervical spine disorder had its onset during a period of active service, including as related to the in-service complaint of neck pain?

Right Shoulder

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed right shoulder disorder had its onset during a period of active service, including as due to the in-service wrestling injury?

Left Ankle

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed left ankle disorder had its onset during a period of active service?

Right Ankle

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed right ankle disorder had its onset during a period of active service, including as related to the in-service treatment for right ankle pain?

Left Knee

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed left knee disorder had its onset during a period of active service, including as due to the in-service left knee falling injury?

Right Knee

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed right knee disorder had its onset during a period of active service, including as due to the in-service complaints of popping in the knee while running?

3.  Then, readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


